ITEMID: 001-89891
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: ADAMYAN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Valerian Ashotovich Adamyan, is a Russian national who was born in 1943 and lives in Yekaterinovka, a village in the Saratov Region. The Russian Government (“the Government”) were represented by Mr P. Laptev, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant leads a group of workers who build roads in the Saratov Region. In the early 1990s they organised themselves as Private Enterprise “Saturn” (ИЧП «Сатурн»). The applicant allegedly was the sole owner of Saturn.
In 1995 and 1997 Saturn won three civil actions against its customer – Yekaterinovskoye State Road Construction Enterprise “Dorotdel” (Екатериновское государственное дорожное ремонтно-строительное предприятие «Доротдел»).
On 16 November 1995 the Commercial Court of the Saratov Region awarded Saturn 10,389,958 Russian roubles (RUB) in damages and costs. This judgment became binding on 16 December 1995 and was enforced on 14 May 1996.
On 16 November 1995 the Commercial Court of the Saratov Region awarded Saturn RUB 21,680,976 in damages and costs. This judgment became binding on 16 December 1995 but has not been enforced.
On 14 April 1997 the Commercial Court of the Saratov Region awarded Saturn RUB 11,141,866 in damages and costs. This judgment became binding on 14 May 1997 but has not been enforced.
In 1997 Saturn was declared bankrupt and liquidated. In 2005 Dorotdel was subjected to insolvency proceedings.
Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
